             Case 2:18-cv-02434-SMB Document 114 Filed 08/13/20 Page 1 of 2




1    Jason K. Reed (#022657)
     Marc T. Steadman (#011732)
2    CITY OF MESA ATTORNEY’S OFFICE
     MS-1077
3    P.O. Box 1466
     Mesa, Arizona 85211-1466
4    Telephone: (480) 644-2343
     mesacityattorney@mesaaz.gov
5    Steadmanmarc@gmail.com
6    Attorneys for Defendants Orr, Grimm, and City of Mesa
7                              IN THE UNITED STATES DISTRICT COURT
8                                 FOR THE DISTRICT OF ARIZONA
9    Virginia Archer,                                            Case No. CV-18-2434-SMB
10                                Plaintiff,
                                                               NOTICE OF SETTLEMENT
11   vs.
12   Officer C. Orr; et al.,
13                                Defendants.
14

15

16          NOTICE IS HEREBY GIVEN that the parties have reached a settlement as to all claims
17   and all parties in the above-captioned matter. It is anticipated that a Stipulation and Order for
18   Dismissal will be filed with the Court within the next thirty days.
19

20          Dated this 13th day of August, 2020.
21

22
                                                     /s/ Jason K. Reed
23                                                  Jason K. Reed
                                                    Marc T. Steadman
24

25
            Case 2:18-cv-02434-SMB Document 114 Filed 08/13/20 Page 2 of 2




1                                  CERTIFICATE OF SERVICE
2          I hereby certify that on August 13, 2020, I electronically transmitted the attached
     document to the Clerk’s Office using the CM/ECF System for filing, and I served the attached
3    document by U.S. Mail on the following, who is not a registered participant of the CM/ECF
4    System:

5    Conrad J. Benedetto, Esq.
     Law Offices of Conrad J. Benedetto
6    1615 S. Broad Street
     Philadelphia, PA 19148
7    Attorney for Plaintiff

8
     /s/ Mirna Poiani
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                          -2-
